DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Information Disclosure Statement
The information disclosure statement filed 04/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I. Antecedent Basis or Unclear Scope
A. Claim Language
Claims 1, 8, and 15 recite: “training the one or more localized machine learning models using [no article] aggregated machine learning model features….” The “aggregated machine learning model features” renders the scope unclear in view of the previous element of “aggregating” with “the machine learning model features.” Last element of “training” does not recite an article of “the” for antecedent basis.

B. Principles of Law based on Scope
MPEP 2173.05(e) holds that: “Obviously, however, the failure to provide explicit antecedent basis for terms does not always render a claim indefinite.” Simply put, grammatical pedantry cannot be a cause for indefiniteness. This case however is not so simple.
Claims 1, 8, and 15 are directed towards a distributed system in the preamble which has a limiting effect. The preamble recites in part: “federated learning on distributed data in a computing environment.” The first element of “learning” is performed at “one or more nodes.” The second element is performed at “a source node.” However, the last element of “training” is broad and not limited to either the source or one or more nodes. This breadth however is not an issue in isolation as breadth is not indefiniteness. MPEP 2173.04.

C. Claims are Unclear because it is Unclear which Embodiment is being Claimed following a lack of Article
Reading in light of the Spec. with two (2) embodiments, the “training” element may have support in para. 0062 of the Spec. which recites:
The training component 440 (in association with the machine learning component 470) may 1) train the one or more localized machine learning models to extract the machine learning model feature at the one or more nodes, and/or 2) train the centralized machine learning model using the aggregated machine learning model features at the source node. In one aspect, the encryption component (in association with the training component 440 and the machine learning component 470) may train the centralized machine learning model in an encrypted domain. The received data from the one or more localized machine learning models is encrypted.
Id. (emphasis added); see also 0064 (“470” being “iterative[]”)
If the article of “the” was used in “training,” this may refer to the second embodiment whereby the training is performed at the source node. However, if the language recited “second aggregated machine learning model features” it may refer to the first embodiment with the extraction of the features at the one or more nodes. The analysis is further complicated as training may be done iteratively. (Spec. at 0064.) 
Simply put, there are two “training” embodiments in the Spec. Honing in on the specifics of the claim’s language, it appears that “using” modifies or refers back to the “localized machine learning models.” But again, which training is being claimed is unclear in light of the Spec. Reading the Spec., Examiner has come up with the following table.





Type of Model in Spec.
Result
Location
localized machine learning models
to extract features 
One or more nodes
the centralized machine learning model
train based on aggregated features
Source nodes
Claim Language
localized machine learning models
train based on aggregated features
Broad


Below Examiner submits that the scope of the claim is amenable to more than one construction and is therefore indefinite. 

Claim Language
Unclear Constructions
training the one or more localized machine learning models using [no article] aggregated machine learning model features provided by the centralized machine learning model.

training the one or more localized machine learning models using the aggregated machine learning model features provided by the centralized machine learning model [at the source node].

training the one or more localized machine learning models using second extracted aggregated machine learning model features provided by the centralized machine learning model [and performed at the one or more nodes].

training the one or more localized machine learning models using second aggregated machine learning model features provided by the centralized machine learning model [at the source node]. 
OR EVEN


training the centralized machine learning model using the aggregated machine learning features; and
training the one or more localized machine learning models based on training the centralized machine learning model.

D. Conclusion
Due to the lack of article, the claims are amenable to more than one reasonable construction and, accordingly, it is unclear which Species are covered or whether the claim is a Genus claim. MPEP 2173.04 (“But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”); see also MPEP 2174.05(e).
Dependent claims are accordingly rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

I. Originally Filed Claims are not Supported
Assuming arguendo the claims are definite, the claims do not have support.
Claims 1, 8, and 15 recite: “training the one or more [i] localized machine learning models using [ii] aggregated machine learning model features….” 
Reading in light of the Spec. with two (2) embodiments, the “training” element may have support in para. 0062 of the Spec. which recites:
The training component 440 (in association with the machine learning component 470) may 1) train the one or more localized machine learning models to extract the machine learning model feature at the one or more nodes, and/or 2) train the centralized machine learning model using the aggregated machine learning model features at the source node. In one aspect, the encryption component (in association with the training component 440 and the machine learning component 470) may train the centralized machine learning model in an encrypted domain. The received data from the one or more localized machine learning models is encrypted.
Id. (emphasis added).


Type of Model in Spec.
Result
Location
localized machine learning models
to extract features 
One or more nodes
the centralized machine learning model
train based on aggregated features
Source nodes
Claim Language
localized machine learning models
train based on aggregated features
Broad


While para. 0062 does use the language “and/or,” the Spec. does not contemplate a single training operation that utilizes a “localized machine learning model” based on “aggregated machine learning features.” Simply put, the plain meaning of “using” claims to have “aggregated machine learning features” modify “localized machine learning models.” Put another way, Applicant has conflated embodiments.
Dependent claims are accordingly rejected.

II. Applicant fails to Possess Claims 5, 12, and 19 based on “encrypted” Scope
A. Claim Construction on “encrypted”.
Claims 5, 12, and 19 recite: further including training the centralized machine learning model in an encrypted domain, wherein received data from the one or more localized machine learning models is encrypted. Claims 5, 12, and 19 are part of the originally filed claims and therefore are part of the Spec.
Claims above recite critical language of “in” and “domain.” Reading in light of the Spec. (0066), Spec. discloses that aggregator 510 does not have access to the unencrypted model. Further, as to the type of encryption, para. 0066 does not limit and is reproduced below:
In an additional aspect, a partial homomorphic encryption can be used so that the aggregator 510 only works on encrypted information received from the participants, and the aggregator 510 does not have access to the unencrypted model, which may be useful in situations where the aggregator 510 process is executed by a third-party provider.
That is, the language of “additional” and “can” are optional language and it is clear that Applicant does not intend on limiting themselves to the narrow scope of “homomorphic encryption.”
As to the machine learning, when the centralized model (at the source node) receives from the other nodes, it may “train the centralized…model in an encrypted domain[.]” Spec. at 0067. Put another way, the source node may never have plaintext of the model. 

Given that claims 5, 12, and 19 are part of the Spec., scope of claims 5, 12, and 19 for “encrypted” is represented as follows:
Genus
Species
Encryption
Partial Homomorphic Encryption


B. Legal Analysis on Possession based on Genus Language
Examiner is primarily relying on MPEP 2161.01 which cites to LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
The issue before the Examiner is the non-possession of the claimed invention based on the claim scope.

C. Subsidiary Facts
Extrinsic Art Utilized is as Follows:
(I) Examiner is entering “HandBook of Applied Cryptography” by Menezes into the record; 
(II) Examiner is referring to “Private federated learning on vertically partitioned data via entity resolution and additively homomorphic encryption” by Hardy et al.1; and
(III) Examiner is entering an article called “What is homomorphic encryption” by techtarget.com by Gillis.
(FF1) Encryption is multi-faceted. At a high level (genus) and with respect to types of keys for encryption, keys may be either Symmetric keys or Public keys. See Menezes at p. 5 (Fig. 1.1 showing taxonomy). 
(FF2) At a lower level (species), one type of encryption is “homomorphic encryption.” See Hardy at p. 4, third para. Homomorphic encryption is a type of asymmetric (or public key) encryption as it utilizes a private key. See Hardy at p. 5, first para; see also Menezes at p. 282 (explaining that “public-key encryption” is asymmetric encryption).
(FF3) Critically, homomorphic encryption has an additive property (or a multiplicative property). See Hardy at p. 6. With these properties, computations “are performed in the encrypted domain[.]” Hardy at p. 13 (emphasis added); see also Spec at Claims 5, 12, and 19 (originally filed) (reciting “domain”). 
(FF4) Lastly, according to Gillis at techtarget, Gillis outlines the main difference between homomorphic encryption versus other types of encryption. Gillis specifically discloses: 
Homomorphic encryption differs from typical encryption methods because it enables mathematical computations to be performed directly on the encrypted data[.]
Gillis at p. 1.
Put another way, homomorphic encryption provides capabilities (or “enables” as Gillis puts it) computation within the encrypted domain other types of encryption does not provide.

D. Conclusion
Following the subsidiary facts above, Applicant fails to possess the scope of the claim of “encrypt” as other types of encryption do not provide computational guarantees within the encrypted domain. See MPEP 2161.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHU US-20210073678-A1 as evidenced by Bishop Pattern Recognition and Machine Learning (2006) which is cited by CHU.
CHU cites to Bishop. Bishop is used to only defined terms if needed.
Regarding claims 1, 8, and 15:

I. Preamble as Limiting and as Directing Inventive Concept based on claimed Federated “features”

Examiner is taking the preamble as having a limiting effect in light of the Spec. The TITLE, which is part of the Spec., sets forth the scope and content. Spec. at p. 1 discloses: “FEDERATED LEARNING OF MACHINE LEARNING MODEL FEATURES”. As such, the preamble language of “federated learning on distributed data” along with the comp. environment (which has source and normal nodes) with optimization is limiting. 
Further still, the TITLE is not merely limited to a distributed federated env., the federated env. uses “model features” in the preamble like in the TITLE’s end of “MODEL FEATURES.” Examiner is taking feature as a term of art and nowhere in the Spec. is there a special definition to re-tool its meaning lexicographically.

II. Preamble and Element [a] Viewed Together

Limiting effects noted above, Examiner understands the preamble and element [a] as a whole. That is, both limitations/elements recite the critical language of “features”.
[preamble] A method, by a processor, for providing optimized machine learning model features using federated learning on distributed data in a computing environment, comprising:

CHU discloses “features” and anticipates as follows: (0041 “data features” also called “attributes”, 0047 “feature extractor” and “concatenates the features”, 0104 on xi,j which is “vector of features” ; see also 0048 (citing Bishop for Terms of Art)).
In addition to CHU disclosing features, the features are part of a specialized federated model called “secure vertical federated learning”. CHU discloses: (0008 “secure vertical federated learning” and “vertically federated data”, 0040 (“SVFL”). Fig. 1 of CHU, which is annotated by the Examiner below and reproduced, shows the data-centric machine learning method based on “features” (which is a term of art). CHU’s TITLE also discloses “…VERTICAL FEDERATED LEARNING.”

    PNG
    media_image1.png
    800
    853
    media_image1.png
    Greyscale

Lastly, physical structure of the federated computing environment in the claimed preamble is taught by CHU: (Fig. 2 Items 204 (showing cloud) and Items 118-1 to 118-k; 0042  “central…interacting with…data owners”; see also Fig. 1 Items 106 (first owner) and 108 (second owner)). Specifically, the “source node” maps to 204/205 in Fig. 2 and the normal nodes map to 118-1 to 118-k.

[a] learning machine learning model [local] features from one or more [local] data sets extracted from one or more localized machine learning models associated with one or more nodes;

Similar to element [preamble], element [a] discloses “features” for the machine learning model. However, it additionally recites “data sets” along with the “localized machine learning models.” CHU discloses a plurality of data sets based on each owner: (Fig. 2 Items Data 1, Data 2, and Data k or Items 214, 224-1, 224-k; 0052 “data is…{D1, D2,…DN}”). Additionally, each data owner has its own model which acts as a “feature extractor”: (Fig. 2 Items Model 1, Model 2, and Model k; 0047 “feature extractor” based on learning).
Lastly, element [a] outlines the physical structure with “one or more nodes” which are taught by CHU’s data owners as follows: (0052 “N data owners {F1, F2,…FN}”; see also 0055 (discussing structure of data as “different subsets of features [between owners]”).

II. Elements [b] and [c]

[b] aggregating the machine learning model features using a centralized machine learning model at a source node; and 
Element [b] recites “aggregating” as an element. Examiner notes, taking the claim as a whole, this is part of the vertical feature extraction based on the data sets in CHU. Please see discussion above. Further citations are helpful as CHU discloses “concatenates” with the features along with the UNION operator designated as:                 
                    ∪
                
            .
CHU discloses: (Fig. 2 Items 204 (showing Model 0 and taking all inputs from plurality of data owners as represented by arrows 226-1 to 226-k), 205 (showing cloud); 0047 “concatenates the features” (emphasis added); cf. 0052 with “                
                    
                        
                            D
                        
                        
                            1
                        
                    
                    ∪
                    
                        
                            D
                        
                        
                            2
                        
                    
                     
                    ∪
                    .
                    .
                    .
                    ∪
                    
                        
                            D
                        
                        
                            N
                        
                    
                
            ”; see also 0055 (discussing structure of data as “different subsets of features [between owners]”).

[c] training the one or more localized machine learning models (Fig. 3 Items 306 to 312, specifically 308 “Train private machine learning models…”; 0091 “training…private machine learning models 212, 222-1,…222-k running on [respective systems]”) using aggregated machine learning model features provided by the centralized machine learning model (Fig. 2 Items 204 (showing Model 0 and taking all inputs from plurality of data owners as represented by arrows 226-1 to 226-k), 205 (showing cloud); 0047 “concatenates the features” (emphasis added); cf. 0052 with “                
                    
                        
                            D
                        
                        
                            1
                        
                    
                    ∪
                    
                        
                            D
                        
                        
                            2
                        
                    
                     
                    ∪
                    .
                    .
                    .
                    ∪
                    
                        
                            D
                        
                        
                            N
                        
                    
                
            ”; see also 0055 0055 (discussing structure of data as “different subsets of features [between owners]”)

Regarding claims 2, 9, and 16:
The method of claim 1, where further including:
sending one or more gradients and predictions from the source node to the one or more nodes; or (Fig. 2 Item “Gradient” going from 204 to 118-1 and 118-k, Fig. 6 Item 606; 0088, 0120)
receiving the one or more gradients and predictions from the one or more nodes to the source node (Fig. 2 Item “Gradient” going from 204 to 118-1 and 118-k, Fig. 6 Item 606; 0088, 0120).

Regarding claims 4, 11, and 18:
The method of claim 1, further including:
training the one or more localized machine learning models to extract the machine learning model features at the one or more nodes; and (0041 “data features” also called “attributes”, 0047 “feature extractor” and “concatenates the features”, 0104 on xi,j which is “vector of features” ; see also 0048 (citing Bishop for Terms of Art))
training the centralized machine learning model using the aggregated machine learning model features at the source node (Fig. 3A Item 304; 0086).

Regarding claims 6 and 13:
The method of claim 1, further including performing an entity resolution operation to link data records between the one or more nodes (0082 “generated…keys for each sample ID”, 0083).

Regarding claims 7, 14, and 20:
The method of claim 1, further including initializing a machine learning mechanism to:
map input data to a feature vector; (0041 “data features” also called “attributes”, 0047 “feature extractor” and “concatenates the features”, 0104 on xi,j which is “vector of features” ; see also 0048 (citing Bishop for Terms of Art))
initialize one or more parameters of the one or more localized machine learning models or the centralized machine learning model; (Fig. 3 Item 302; 0082, 0121)
iteratively update the one or more parameters; (Fig. 3 Items 312 or 314 with “No” junction leading backwards to Item 304; 0042 “loop”, 0089 “Updating the parameters”, 0092 “updates…privates…parameters”)
perform a forward pass using a machine learning operation to infer the one or more parameters; or (0062 “inference phase”, 0124 “forward propagation and back propagation”)
perform a backward pass using a machine learning operation to determine one or more gradients for the one or more parameters. (0060 “back propagation”, 0089 “back propagation”, 0124 “forward propagation and back propagation”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                               



    
        
            
        
            
    

    
        1 Copy is not furnished as this was submitted in the IDS.